Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1 and 16-17 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of generate a sepsis report, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the processor language, generating a report in the context of this claim encompasses a mental process of the user evaluating sepsis information and determining a report.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claims 6 and 19, reciting particular aspects of how the report assess and track compliance with one or more goals may be performed in the mind but for recitation of generic computer components; such as claims 8 and 20, reciting particular aspects of how identify correlations between septic patient outcomes and clinical parameters may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of workstations, display area, and configuration box amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 127, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5, 9, 11-15, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquire data from EMR system, hospital information system, and patient monitoring and support devices, trigger a notification to a caregiver, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); store the data acquired by the communication module, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); generate a sepsis report, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-6, 8-9, 12-13, 15, 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 5, 9, 12-13, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6, 8, 15, 19-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (U.S. Publication No. 2015/0025329) in view of Carlson et al. (U.S. Publication No. 2017/0277853).
As per claim 1, Amarasingham teaches a sepsis automated reporting system comprising: 
-a communication module configured to acquire data from an electronic medical record system, hospital information systems, and patient monitoring and support devices (Amarasingham: para. 9; Computer system adapted to receive variety of clinical and non-clinical data relating to patients.); 
-a database storage configured to store the data acquired by the communication module; 
(Amarasingham: para. 14); and 
-a system memory storing instructions that, when executed by the at least one processing unit, cause the at least one processing unit to: 
-generate a sepsis report that is accessible on one or more workstations (Amarasingham: para. 14; Provides reports via computing devices) (Carlson: para. 26), the sepsis report including a display area that is customizable based on a selection of one or more parameters in a parameter configuration box, the display area and the parameter configuration box both being displayed in the sepsis report (Amarasingham: para. 94; menu pane), and the display area being automatically updated based on the selection of the one or more parameters (Amarasingham: para. 94; figure 16; The change in various parameters or variables filter out the graph and display the filtered graph.). 
Amarasingham does not explicitly teach the following, however, Carlson teaches wherein the one or more parameters include an early warning score (Carlson: para. 31; para. 21; EWS scores are provided from analysis of physiological parameters.); and trigger a notification to a caregiver when the early warning score is above a predetermined threshold (Carlson: para. 21; Sending an alarm to a medical personnel if the total points of the score is above a threshold.), wherein the notification includes clinical tasks for the caregiver to perform (Carlson: para. 21; table 1; Assignments based on the number of points total of the score.).
One of ordinary skill in the art would have recognized that applying the known technique of Carlson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Carlson to the teachings of Amarasingham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  
As per claim 2, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis automated reporting system is cloud based and is accessible by a web portal that provides a single sign-on configuration application (Amarasingham: para. 88-89).
As per claim 3, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis automated reporting system is accessible by an intranet portal of a local area network that provides a single sign-on configuration application (Amarasingham: para. 89; para. 126).
As per claim 4, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis report is a patient investigation report that includes data from a single, septic patient in a healthcare facility (Amarasingham: para. 83; You can drill down into individual events to find more granular information about the patient and event.).
As per claim 5, the system of claim 4 is as described.  Amarasingham further teaches wherein the patient investigation report enables selection of a vital sign parameter and clinical events in the parameter configuration box to generate a graph in the display area displaying the vital sign parameter and the clinical events over a period of time (Amarasingham: para. 83-84).
As per claim 6, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis report is an institutional compliance report that includes data from a plurality (Amarasingham: para. 83-84). 
As per claim 7, the system of claim 6 is as described.  Amarasingham further teaches wherein the one or more goals include time-based metrics (Amarasingham: para. 86).
As per claim 8, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis report is an institutional insights report that includes data from a plurality of patients in a healthcare facility over a period of time to identify correlations between septic patient outcomes and clinical parameters (Amarasingham: para. 85-86).
As per claim 9, the system of claim 8 is as described.  Amarasingham further teaches wherein the institutional insights report enables selection of a department within the healthcare facility and at least one additional parameter in the parameter configuration box to generate a graph in the display area, the graph displaying the number of patients who acquired sepsis while admitted in the selected department and the selected additional parameter over a period of time (Amarasingham: para. 24; para. 78; para. 82; para. 92).
As per claim 10, the system of claim 1 is as described.  Amarasingham further teaches wherein the hospital information systems include an admission, discharge, and transfer system, a lab system, a medication system, a nurse call system, a real- time locating system, and a mobile device platform (Amarasingham: para. 24-80).
As per claim 11, the system of claim 1 is as described.  Amarasingham further teaches wherein the patient monitoring and support devices include at least one of a vital signs monitor, a bed, and a mattress pad device (Amarasingham: para. 100)
As per claim 12, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis report is accessible via a plurality of workstations within a healthcare facility (Amarasingham: para. 14).
As per claim 14, the system of claim 1 is as described.  Amarasingham further teaches wherein the sepsis report further includes a time configuration box where a time range are selectable (Amarasingham: para. 83; figure 13).
As per claim 15, the system of claim 14 is as described.  Amarasingham further teaches wherein selections made in the parameter configuration box and the time configuration box enable customization of the sepsis reports (Amarasingham: figure 13).
Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claims 17-20 recite substantially similar limitations as those already addressed in claim 1, 4, 6, and 8, and, as such, are rejected for similar reasons as given above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (U.S. Publication No. 2015/0025329) in view of Carlson et al. (U.S. Publication No. 2017/0277853) and further in view of LaBorde (U.S. Patent No. 10,354,750).
As per claim 13, the system of claim 1 is as described.  Amarasingham and Carlson do not explicitly teach the following, however, LaBorde teaches wherein the communication module acquires the data using a Health Level Seven International messaging protocol (LaBorde: col. 3, 63 to col. 4, 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have HL7 messaging protocol as taught by LaBorde within the system of Amarasingham and Carlson.  It is within the capabilities of one of ordinary skill in the art to include an HL7 .
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that similar to Core Wireless, claim 1 is directed to an improved user interface and includes specific limitations on the type of data to be displayed and how to display it; specifically customizable display area and a parameter configuration box.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification in Core Wireless further discloses an 
	Applicant argues that the claims reflect a technological improvement to the ability of computers to interact with a user by providing a solution to a technical problem related to automated sepsis management in patients.  The present invention solves the problem associated with generating reports for sepsis and analyzing the report.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
	Applicant argues that the amended claim is analogous to claim 2 of Example 46.  Examiner disagrees.  Sending a notification based on analysis of data is not same as operating an equipment based on analysis of data.  Example 46, claim 2 provides a practical application of operating an equipment in a specific way, while the present claim provides a notification using computer as a tool to carry it out.
Applicant’s arguments with respect to claims 1-20 under prior arts have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wuytack, Francesca et al. “The effectiveness of physiologically based early warning or track and trigger systems after triage in adult patients presenting to emergency departments: a systematic review.” BMC emergency medicine vol. 17,1 38. 6 Dec. 2017, doi:10.1186/s12873-017-0148-z
Dziadzko, Mikhail A et al. “Multicenter derivation and validation of an early warning score for acute respiratory failure or death in the hospital.” Critical care (London, England) vol. 22,1 286. 30 Oct. 2018, doi:10.1186/s13054-018-2194-7
Chung et al. – U.S. Publication No. 2020/0335190
LaBorde – U.S. Patent No. 10,354,750
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626